USCA1 Opinion

	




        October 11, 1996        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2362                                    UNITED STATES,                                      Appellee,                                          v.                                 STEVEN J. NOWACZYK,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                    [Hon. Paul J. Barbadoro, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Stahl, Circuit Judges.                                            ______________                                 ____________________            Steven J. Nowaczyk on brief pro se.            __________________            Paul M. Gagnon, United States Attorney,  and Peter E. Papps, First            ______________                               ______________        Assistant  U.S.  Attorney,  on  Motion  for  Summary  Disposition  for        appellee.                                 ____________________                                 ____________________                 Per  Curiam.   After  careful review  of the  record and                 ___________            briefs,  we  conclude  that  this case  clearly  presents  no            substantial issue for review.                   We  find  no  error  or  abuse  of  discretion  in   the            revocation of defendant's supervised release.  The government            presented adequate evidence of defendant's state convictions,            and  defendant did not make  any response suggesting that the            convictions were insufficient  evidence of  his violation  of            supervised release.    In those  circumstances, the  district            court  cannot  be faulted  for basing  the revocation  on the            convictions.  See generally United States v. Czajak, 909 F.2d                          _____________ _____________    ______            20, 22 (1st Cir. 1990) (record need only demonstrate that the            district  court did  not abuse  its discretion  in concluding            that  the   evidence  "reasonably  satisfied"  it   that  the            defendant had in fact violated the law).                 The  district court  also properly  rejected defendant's            subsequent motion for arrest of judgment, as defendant failed            to show  that the district court "was without jurisdiction of            the offense charged."  Fed. R. Crim. P. 34.                 We  are  not  persuaded  by any  of  defendant's  myriad            arguments about the arrest  warrant and supporting affidavit;            detainers;  timely  hearing; timely  appointment  of counsel;            ineffective assistance  of counsel;  effect of state  bail on            his  state   and  federal  sentencing;   advisement  for  his            underlying sentence; and credit for pre-sentence time served.                                         -2-            The district court correctly  disposed of those arguments, to            the extent  that they were raised below.  And they present no            grounds for  overturning the revocation or  sentence, even on            plain error review.  See United States v. Chaklader, 987 F.2d                                 ___ _____________    _________            75,  76 (1st  Cir. 1993)  (absent plain  error, an  issue not            presented  to the  district  court cannot  be raised  for the            first time on appeal).                  Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -3-